Case 2:19-cv-00242-RAH-SMD Document 1-2 Filed 04/04/19 Page 1 of 1




                Court Name: U S DISTRICT COURT - AL/M
                Division: 2
                Receipt Number: 4602053095
                Cashier IDT acauthen
                Transaction Date: 04/04/2019
                Payer Name: STANFORD LAW SCHOOL
                CIVIL FILING FEE
                 For: STANFORD LAW SCHOOL
                 Case/Party: D-ALM-2-19-CV-000242-001
                 Amount:        $400.00
                 CHECK
                  Check/Money Order Num: 000358
                  Amt Tendered: $400.00
                 Total Due:     1400.00
                 Total Tendered: 400.00
                 Change Amt:     0.00
          ,2:19-CV-00242
           BURTON VS DUNN




z
